Title: To John Adams from Hanson Catlett, 26 January 1801
From: Catlett, Hanson
To: Adams, John



Sir,
Geo Town Jany 26th. 1801

Nothing of less value to me than my reputation should tempt me to this bold intrusion, as, nothing but conscious innocence could promise me advantage thereform—
Raised Sir, by your appointment to the station which I have held, I am justified in the confidence I feel, that to spare the reputation of a young man whose tender buds of hope had scarcely blown, (if it can be done consistently) will be an object not unworthy your attention.
I have been tried by a Court Martial for charges exhibitted against me by Captain William Cowper of the Navy and found guilty of mutinous conduct and drunkenness, for which I am by that Court broke of my Commission as a surgeon in the Navy—I am not insensible how justly such crimes deserve such punishment, nor wuld I treat with contempt, the decision of the Court, but permit me Sir, to inform you, that I was deprived by unforeseen accident of testimony which might have thrown a different light upon the matter, and upon the procuring of which testimony I only ground my claim to consideration, that by the testimony brought against me (for there was none other brought) it appeared that I had never but in one instance treated Captain Cowper with disrespect, that I had not as he specified attempted to strike him, but only used improper expressions, tho not tending to sedition or mutiny, and at a time when I received from Captain Cowper the most unjustifiable treatment; it is not hinted that I made an attempt to excite rebellion—
It is therefore humbly submitted Sir, to your consideration whether the word mutinous strictly applies to the conduct, which will appear from the proceedings of the Court, and it will also appear that the testimony by which I am criminated of this charge has not been entirely divested of prejudice and partiality, being two of the only three officers who had not left the Ship in consequence of Captain Cowpers oppression and misconduct—
I will only add that these charges have been brought against me in consequence of my requesting an investigation into Captain Cowpers conduct.—
I have the honor to be in great respect, Your most obedient servant.


Hanson CatlettInclosed Sir is a copy of the decision of the Court.